Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Daniel Humfeld et al (U. S. Patent Application: 2017/0313437, here after Humfeld), further in view of Victor Pushparaj et al (U. S. Patent Application: 2014/0120419, here after Pushparaj).
 	Claim 1 is rejected. Humfeld teaches a particle coating method, comprising:
placing magnetic particles in a vessel;
fixing the magnetic particles(levitating) by a magnetic force caused by a magnetic field generated in the vessel; and
forming a coating film on surfaces of the magnetic particles[abstract, 0023, 0027 lines 1-4]. Humfeld teaches coating catalyst particle (iron or cobalt) with CNT’s with CVD [0021, 0023, 0025], and not ALD. Pushparaj teaches growing (coating) CNT on catalyst particles such as cobalt and iron by CVD or ALD [0019]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was 
	Claim 2 is rejected for the same reason claim 1 is rejected. Humfeld teaches fixing the magnetic particles by the magnetic force in a first direction;
forming a coating film on surfaces of the magnetic particles, thereby obtaining coated magnetic particles;
fixing the coated magnetic particles by the magnetic force in a second direction different from the first direction; and
forming a coating film on surfaces of the coated magnetic particles(rotating magnetic field while coating happens)[0028].
Claim 3 is rejected as Humfeld teaches subjecting the magnetic particles to a pretreatment(sputtering oxide material to form layer 104) in a state where the magnetic particles are fixed by the magnetic force before forming the coating film on surfaces of the magnetic particles[0024, 0032, 0034].
Claim 5 is rejected. Humfeld teaches subjecting the magnetic particles having the coating film formed thereon to an after treatment (coating in another direction, or transporting) in a state where the magnetic particles having the coating film formed thereon are fixed by the magnetic force after forming the coating film on surfaces of the magnetic particles [0035].
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keith Daniel Humfeld et al (U. S. Patent Application: 2017/0313437, here after Humfeld), further in view of Victor Pushparaj et al (U. S. Patent Application: 2014/0120419, here .
Claim 7 is rejected. Humfeld teaches a particle coating apparatus, comprising:
a film formation device that includes a vessel housing magnetic particles (fig. 3), an exhaust portion exhausting and depressurizing the inside of the vessel(e. g. vacuum making), and a gas introduction portion introducing a gas into the vessel, and that forms a coating film on surfaces of the magnetic particles by CVD method and a magnetic force generation portion generating a magnetic field(322) in the vessel so as to fix the magnetic particles by a magnetic force caused by the magnetic field[fig. 3, 0038, 0034, 0027 lines 1-4]. Humfeld teaches coating catalyst particle (iron or cobalt) with CNT’s with CVD [0021, 0023, 0025], and not ALD. Pushparaj teaches growing (coating) CNT on catalyst particles such as cobalt and iron by CVD or ALD [0019]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating particles of Humfeld with ALD because it is an alternative method of growing CNT’s. Although Humfeld does not specifically teaches an exhaust portion [0024], and a gas introduction [0020] is for ALD chamber, however Mancevski teaches exhaust portion exhausting and depressurizing the inside of the vessel, and a gas introduction portion introducing a gas into vessel [0045]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating particles of Humfeld, and Pushparaj teaches where the ALD chamber has exhaust portion and gas introduction portion, because it is requires for ALD system. 

Claim 9 is rejected. Considering the vessel (304), Humfeld teaches the magnetic force generation portion (322) is inside the vessel (304) [fig. 3, 0036].
Claim 10 is rejected as Humfeld teaches the magnetic force generation portion is an electromagnet [0035].
Claim 11 is rejected as Humfeld teaches the magnetic force generation portion is provided movable with respect to the vessel [0035, last 7 lines].
Allowable Subject Matter
Claims 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For claim 4, Humfeld does not teach oxidizing surface and drying the magnetic particles. The examiner did not find a reference can be combine with Humfeld and teaching oxidizing and drying magnetic particles when are fixed by the magnetic force and prior to coating (with CNT’s). 
For claim 6, Humfeld’s method is to deposit conductive coating (CNT) on particles therefore it is already eliminate electrostatic charge accumulation within or on such surfaces [0002, 0020], and no need to electrification when the magnetic particles are fixed by the magnetic force and prior to coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712